GRUBHUB ANNOUNCES INITIATIVES TO ENHANCE SHAREHOLDER VALUE AND PROVIDES FINANCIAL UPDATE Board Authorizes $100 Million Stock Repurchase Program Expects to Secure $200 Million Credit Facility Plans to Add Two New Independent Directors to Board Announces Preliminary Fourth Quarter 2015 Results CHICAGO, January 25, 2016 – GrubHub Inc. (NYSE: GRUB), the nation's leading online and mobile food-ordering and delivery platform, today announced several value-enhancing initiatives and preliminary fourth quarter 2015 results.These initiatives include the Board’s authorization of a stock repurchase program of up to $100 million and approval for management to negotiate and enter into a credit facility of up to $200 million.In addition, as part of GrubHub’s commitment to best-in-class corporate governance, the Board plans to appoint two additional highly qualified independent directors. “Today’s announcement reflects the commitment of the Board and management to maximize growth and long-term shareholder value, and reflects valuable input we have received from our shareholders,” said Matt Maloney, CEO.“We made solid progress in the fourth quarter, delivering revenue at the high end of guidance and adjusted EBITDA above guidance as we continued our momentum in delivery and leveraged our position as the clear leader in mobile and online takeout ordering.We continue to generate excellent cash flow, and the new credit facility will further augment our already strong cash position, enabling us to aggressively pursue strategic growth opportunities in 2016 and beyond.” “We believe our shares represent an attractive investment opportunity, and the stock repurchase authorization provides us with the ability to return value to shareholders while preserving our strong balance sheet and flexibility to pursue organic and other growth opportunities,” said Brian McAndrews, Chairman of the Board.“We remain confident in the strength of our business and the effectiveness of our strategy, and we are committed to delivering long-term shareholder value.” Preliminary Fourth Quarter 2015 Results The company expects to report fourth quarter 2015 revenues at the high end of current guidance of $98 to $100 million and adjusted EBITDA modestly above current guidance of $23 to $25 million.
